Citation Nr: 1243150	
Decision Date: 12/17/12    Archive Date: 12/27/12

DOCKET NO.  99-222 40A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for thrombocytopenia, claimed as due to an undiagnosed illness.

2.  Entitlement to service connection for leucopenia, claimed as due to an undiagnosed illness.


REPRESENTATION

Veteran represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel



INTRODUCTION

The Veteran had active duty service from January 1989 to January 1993, including service in Southwest Asia from August 1990 to March 1991.

These matters come before the Board of Veterans' Appeals (Board) on appeal of a May 1999 rating decision of the New York, New York Regional Office (RO) of the Department of Veterans Affairs (VA) which, in pertinent part, denied the Veteran's claim for service connection for thrombocytopenia and leucopenia due to an undiagnosed illness.

A review of the Virtual VA paperless claims processing system reveals copies of VA laboratory reports dated between February 1993 and September 2011.

The instant claims were previously remanded by the Board in June 2005, August 2007, July 2010 and April 2012.


FINDINGS OF FACT

1.  The evidence of record does not establish a nexus between the Veteran's thrombocytopenia and service.

2.  The evidence of record does not establish a nexus between the Veteran's leucopenia and service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for thrombocytopenia have not been met.  38 U.S.C.A. §§ 1110, 1117, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.317 (2011).

2.  The criteria for service connection for leucopenia have not been met.  38 U.S.C.A. §§ 1110, 1117, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.317 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A.           §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R.    §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim.  38 U.S.C.A. § 5103(a); C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

For claims pending before VA on or after May 30, 2008, 38 C.F.R. 3.159 was amended to eliminate the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim.  73 Fed. Reg. 23, 353 (Apr. 30, 2008).

The Court of Appeals for Veterans Claims (CAVC) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran was provided with VCAA notice with regard to his claims for service connection for thrombocytopenia and leukopenia in a July 2006 letter.  This letter informed him of what evidence VA would obtain, what evidence he was expected to provide, and of what assistance VA could provide in obtaining evidence.  In addition, this letter informed him that he should submit any information relevant to his claims.  This letter provided proper notice in accordance with Pelegrini.  In addition, an April 2008 letter provided proper notice in accordance with Dingess.

The timing deficiency with regard to the July 2006 letter was cured by the readjudication of the claims in a March 2007 supplemental statement of the case (SSOC).  In addition, the timing deficiency with regard to the April 2008 letter was cured by readjudication of the claim in a March 2010 SSOC.  Mayfield v. Nicholson, 444 F.3d 1328  (Fed. Cir. 2006).  In addition, the Veteran has not alleged prejudice from any notice deficiency.  See Shinseki v. Sanders, 129 S. Ct. 1696  (2009) (holding that a party alleging defective notice has the burden of showing how the defective notice was harmful). 

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claims.  38 U.S.C.A. §5103A; 38 C.F.R. §3.159(c)(d).  VA will help a claimant obtain records relevant to his claim(s), whether or not the records are in Federal custody, and that VA will provide a medical examination and/or opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has met the duty to assist the Veteran in the development of his claims.  The Veteran's service treatment records, various private treatment records, VA treatment records, Tricare treatment records and the VA examination reports have been obtained.  

The Board remanded the instant matters in July 2005 to allow a VA examination to be conducted to determine the etiology of the claimed disabilities.  Such an opinion was obtained in July 2005.  These matters were again remanded in August 2007 to allow a VA examination to be conducted to determine the etiology of the claimed disabilities and such an opinion was obtained in December 2009.  In July 2010, these matters were remanded to allow both the Veteran's updated VA treatment records and a VA opinion addressing the etiology of the claimed disabilities to be obtained.  Updated VA treatment records are contained in the record and a VA opinion was obtained in February 2011.

In April 2012, the Board again remanded the instant matters to allow an addendum opinion as to the etiologies of the claimed disabilities to be obtained; such an opinion was obtained in April 2012.  The Board therefore concludes that there has been substantial compliance with the terms of the previous remands.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

As neither the Veteran nor his representative has indicated that there is any outstanding pertinent information to be obtained, VA may proceed with the consideration of his claims.

Service Connection Criteria

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Grober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).

In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The United States Court of Appeals for the Federal Circuit (the Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical profession."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.")

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For veterans with service in the Southwest Asia Theater of Operations during the Persian Gulf War, service connection may also be established under 38 U.S.C.A.    § 1117; 38 C.F.R. § 3.317.  Under this law and regulation, service connection will be granted for a Persian Gulf veteran who exhibits objective indications of "a qualifying chronic disability" that became manifest during active military, naval or air service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than not later than December 31, 2016.  See 38 C.F.R. § 3.317(a)(1); 77 Fed. Reg. 63,225 (October 16, 2012) (amended to extend the presumptive period to December 16, 2016).

For purposes of 38 C.F.R. § 3.317, there are three types of qualifying chronic disabilities: (1) an undiagnosed illness; (2) a medically unexplained chronic multi- symptom illness; and (3) a diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C. § 1117(d) warrants a presumption of service-connection.

An undiagnosed illness is defined as a condition that by history, physical examination and laboratory tests cannot be attributed to a known clinical diagnosis. In the case of claims based on undiagnosed illness under 38 U.S.C.A. § 1117; 38 C.F.R. § 3.117, unlike those for "direct service connection," there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004).  Further, lay persons are competent to report objective signs of illness.  Id.

The criteria for an undiagnosed illness and medically unexplained chronic multisymptom illnesses was revised, effective October 7, 2010, and applicable to all claims pending before VA on that date.  38 U.S.C.A. § 3.317(a)(2)(i)(B); see 75 Fed. Reg. 61,995-97 (Oct. 7, 2010).  Medically unexplained chronic multi-symptom illnesses that are defined by a cluster of signs or symptoms include, but are not limited to, chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome.  Id.  

Chronic multi-symptom illnesses of partially understood etiology and pathophysiology, such as diabetes and multiple sclerosis, will not be considered to be medically unexplained.  38 C.F.R. § 3.317(a)(2)(ii).

The following diseases will be service connected if they become manifest in a veteran with a qualifying period of service: brucellosis, campylobacter jejuni, coxiella burnetii (Q fever), malaria, mycobacterium tuberculosis, nontyphoid salmonella, shigella, visceral leishmaniasis and West Nile virus.  75 Fed. Reg. 61,995-97 (to be codified at 38 C.F.R. § 3.317(c)(3)(ii)).  The diseases previously listed will be considered to have been incurred in or aggravated by service under the circumstances outlined above even though there is no evidence of such disease during the period of service.  

If a veteran is presumed to be service connected for one of the diseases listed in paragraph (c)(2) above and is diagnosed with one of the diseases listed below in the time period specified for the disease, if specified, VA will request a medical opinion as to whether it was at least as likely as not that the condition was caused by the veteran having had the associated disease.  Such an opinion is required for brucellosis if arthritis or infections of the cardiovascular, nervous and respiratory systems are diagnosed.  For campylobacter jejuni, such an opinion is required if reactive arthritis becomes manifest within three months of infection.  Such an opinion is required for nontyphoid salmonella if reactive arthritis becomes manifest within three of the infection.  For shigella, such an opinion is required if reactive arthritis becomes manifest within three months of the infection.  75 Fed. Reg. 61,995-97 (to be codified at 38 C.F.R. § 3.317(d)(2)).  

"Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(3).  Signs or symptoms that may be manifestations of undiagnosed illness include, but are not limited to, the following: (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; (6) neurologic signs or symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders.  38 C.F.R. § 3.317(b).

For purposes of section 3.317, disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic.  The six-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317(a)(4).

In cases where a veteran applies for service connection under 38 C.F.R. § 3.317 but is found to have a disability attributable to a known diagnosis, further consideration under the direct service connection provisions of 38 U.S.C.A. § 1110 is nevertheless warranted.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Factual Background

A December 1988 service entrance examination was negative for any relevant abnormalities and the Veteran denied having an illness or injury other than those noted in an accompanying Report of Medical History (RMH).  An assessment of bronchitis was noted in November 1992 following complaints of coughing and weakness.  A December 1992 service discharge examination was also negative for any relevant abnormalities and the Veteran denied having an illness or injury other than those noted in an accompanying RMH.  The remaining service treatment records were negative for complaints, treatments or diagnoses related to thrombocytopenia and/or leukopenia.

A January 1996 VA treatment note reflected the Veteran's reports of dizziness and general malaise.  The provider noted that although the Veteran had no atypical lymphocytes, the symptoms at present maybe compatible with mononucleosis.  

A November 1996 VA general medicine examination found no adenopathies of the hypertrophic nodes on physical examination.

A September 1998 VA orthopedic examination contained a diagnosis of mild thrombocytopenia and leukopenia by complete blood count.

A July 2005 VA general medicine examination reflected the Veteran's reports of an episode of dizziness, thrombocytopenia and leukopenia in 1994.  Physical examination found the hemic system to be normal with no adenopathies or hypertrophic nodes.  Laboratory testing was normal.  Following this examination and a review of the Veteran's claims file, diagnoses related to thrombocytopenia or leukopenia were not made.

A December 2009 VA hemic and lymphatic examination reflected the Veteran's reports of being told he had leucopenia and thrombocytopenia in 1992 after laboratory testing and while being treated for general malaise.  Subsequent treatment was denied and he reported that he had not received an explanation for this problem.  Physical examination was negative for splenomegaly, hepatomegaly or signs of jaundice.  Following this examination and a review of the Veteran's claims file, the examiner opined that a diagnosis was deferred due to the lack of laboratory testing to evaluate the conditions.  The examiner further opined that the Veteran failed to have laboratory testing completed after this evaluation and that an opinion therefore could not be rendered.

A February 2011 VA hemic and lymphatic opinion, which was authored by the same examiner who conducted the December 2009 VA examination, indicated that there were no new laboratory testing results available for the Veteran since 2005.  The examiner noted that laboratory orders given in December 2009 were still pending and the Veteran has not had them done.  Following a review of the Veteran's claims file, the examiner opined that she was not able to give an opinion regarding the Veteran's claimed thrombocytopenia and leucopenia as there were no laboratory results available to evaluate and determine whether the Veteran suffers from these disabilities.

A December 2011 VA hemic and lymphatic Disability Benefits Questionnaire (DBQ), which was completed by the same examiner who conducted the December 2009 VA examination, indicated that a new opinion was being rendered now that the Veteran's laboratory testing results were available.  The examiner opined that there was no evidence of thrombocytopenia and/or leucopenia found on laboratory testing conducted after the original evaluation in 2009.  Laboratory testing, including a complete blood count, including those completed recently and the since 2005, did not evidence any type of abnormality in the Veteran's platelet count or his white blood cell count.  A review of the Veteran's claims file and medical records was noted.

An April 2012 VA hemic and lymphatic DBQ, which was completed by the same examiner who conducted the December 2009 VA examination and authored the February 2011 and December 2011 opinions, noted that no evidence of leucopenia or thrombocytopenia was found on the Veteran's laboratory testing for the past 12 years.  The examiner opined that the only abnormalities found on this testing were minimal alterations in the total white blood count found in 1996 and 1998, which were not clinically relevant, and a onetime alteration in the total platelet count which was not significant either and which was solved.  The examiner further opined that the alterations in the total white blood count and platelet count found in January 1998 were less likely as not (less than 50/50 probability) caused by or a result of any alterations found in 1992 as the only evidence of leucopenia and thrombocytopenia that was found on examination were minimal alterations which were not clinically significant and did not have a relationship with events during service in 1992 when the Veteran had to get medical attention due to an upper respiratory tract infection (bronchitis).  The claimed thrombocytopenia and leucopenia did not exist for six months or more with intermittent episodes of improvement or worsening as there was no evidence that these claimed conditions were persistent.  The only alterations where transitory and not clinically significant and there were no further evidence found on alterations in the examiner's opinion.  The examiner noted that she had reviewed the Veteran's claims file and medical records.

Analysis

The Veteran has current disability as he has been diagnosed with thrombocytopenia and leucopenia during the course of the appeal (i.e. September 1998).  Cf. McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (the current disability requirement is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim).  As the Veteran has been diagnosed with a current disability, the provisions relating to an undiagnosed illness are not for application.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.

In order for the Veteran's thrombocytopenia and/or leucopenia to be recognized as service connected, the medical evidence of record must establish a link between such a condition and an in-service injury or disease.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.307, 3.309; Shedden and Hickson, supra.  

No such evidence has been received.  Multiple VA examiners opined in an opinion or an addendum opinion--including those offered in September 1998, July 2005, December 2009, February 2011 and December 2011- either that there was no current disability or failed to provide an etiological opinion as to the claimed thrombocytopenia and/or leucopenia.  These opinions weigh neither for nor against the claim.  Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009).  An April 2012 VA examiner opined that the Veteran's leucopenia and thrombocytopenia were minimal alterations which were not clinically significant and did not have a relationship to events during his service, including when he was treated for an upper respiratory infection in 1992.  This opinion was based upon a review of the Veteran's claims file and contains a rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (a medical opinion that contains only data and conclusions is not entitled to any weight).  No other competent medical opinion has been submitted.  In addition, the Veteran has not alleged a continuity of symptomology nor is such a continuity suggested in the clinical evidence.

The Veteran is not competent to opine as to the etiology of his current thrombocytopenia and/or leucopenia as it requires medical and scientific expertise and study to be able to provide such an opinion.  While a layperson can provide evidence as to some questions of etiology or diagnosis, the question of a medical relationship between his thrombocytopenia and/or leucopenia and service, which would require more than direct observation to resolve, is not in the category of questions that lend themselves to resolution by lay observation.  Cf. Jandreau and Barr, supra; Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis).  This is particularly so as to the instant claims where the manifestations have been intermittent and/or transitory.  Thus, the Veteran is not competent to opine on this question, and his statements asserting a relationship between his thrombocytopenia and/or leucopenia and service are not probative as to this question.

As the evidence is against finding a nexus between thrombocytopenia and/or leucopenia and service, reasonable doubt does not arise and the claims are denied.  38 U.S.C.A. §5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for thrombocytopenia, claimed as due to an undiagnosed illness, is denied.

Entitlement to service connection for leucopenia, claimed as due to an undiagnosed illness, is denied.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


